Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 25, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147570                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  ____________________________________                                                             Bridget M. McCormack
                                                                                                         David F. Viviano,
  In re MINA L. OLSON TRUST & DEAN                                                                                   Justices
  R. OLSON FAMILY TRUST
  ____________________________________
  DEAN R. OLSON, JR., JAMES P. OLSON,
  and GREGORY A. OLSON, Co-Trustees for
  the MINA L. OLSON TRUST & DEAN R.
  OLSON FAMILY TRUST,
              Respondents-Appellants,
  v                                                                SC: 147570
                                                                   COA: 307835
                                                                   Eaton Probate: 10-047396-TV
  CONSTANCE J. CHAPPELL,
          Petitioner-Appellee.

  ____________________________________/

        On order of the Court, the application for leave to appeal the July 2, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 25, 2013
           h1118
                                                                              Clerk